DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 9/15/2022, are acknowledged.  Claims 1-3, 6-10, 35-38, 43, 45, 46, 51-53, 62, 69, 70 and 77 are pending. 

Response to Arguments
	Applicant argues that claims 1-3, 6-8 and 69 are not anticipated by over Chen et al. because “the Office has failed to establish the alleged inherent cross-linking between alginate and fibrin.”  Reply at page 8.  Specifically, Applicant asserts that “[t]he Office Action did not explain why the microbeads of Chen contain covalent bonds between alginate and fibrin.”  Id.   The argument, having been fully considered, is misguided because it wrongly places the burden of proving inherency on the Office.  Applicant’s argument fails to meet the burden of production that has shifted to the Applicant.  
To rely on the theory of inherency it is incumbent on the examiner to provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art.  Applicant wrongly suggests that the office action must prove it.  That burden, however, is for Applicant.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  Here, Applicant presents no evidence to rebut the factual and technical reasoning presented to support the determination of inherency.  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (Applicants had not rebutted with evidence that shrinkage rates were indeed different. Because a difference in the cool down rate does not necessarily result in a difference in shrinkage, objective evidence was required to rebut the 35 U.S.C. 102 /103  prima facie case).  Instead, rather than present actual evidence that alginate is not cross-linked to fibrin in Chen et al., Applicant presents an immaterial illustration from a separate reference that  does not even indicate that presence of fibrin. 
Applicant also argues that claims 1-3,6-8 and 69 are not obvious over Chen in view of Dye because a person of ordinary skill in the art would not have been motivated to combine Chen and Dye.  See Reply at page 9.  To this end, Applicant assert that Chen and Dye do not describe composition for the same purpose.  See id.  This is not persuasive because Chen and Dye belong to the field of tissue regeneration.   
Applicant also argues that a person of ordinary skill in the art would have been discouraged from using the compositions of Dye in the invention of Chen.   See Reply at page 11.  This is not persuasive because one of ordinary skill in the art need not take any particular teaching from Dye other than the understanding that it would have been obvious that alginate and fibrin are capable of crosslinking. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,  6-8 and 69 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al., Acta Biomaterialia 8 (2012) 2297-2306 in view of Dye (WO 2007/144644A2).
Regarding claim 1, Chen et al. teaches “alginate-fibrin microbeads inside macroporous and biofunctionalized calcium phosphate cement for bone regeneration” (current claims 2-3, 6-7).  Title.  Being inside the calcium phosphate cement reads on “a ceramic deposited on a scaffold.”  The microbeads encapsulate human umbilical core mesenchymal stem cells and are release as the microbeads degrade.  See Abstract.  Although Chen et al. does not explain that the alginate-fibrin microbeads are crosslinked but does teach that “[a]lginate can form an ionically crosslinked gel.”  Page 2298, col. 2.  Thus, not only is alginate being crosslinkable with fibrin implied from this teaching but it is implied also implied from the nomenclature and the nature of the microbead being degradable wherein the degradable property stems from the breaking of bonds between the alginate and fibrin. 
	Nonetheless, Dye relates to a process for preparing an extracellular matrix composition comprising cross-linked fibrinogen or a derivative thereof.  See Abstract.   Dye teaches that a bulking agent “provides the advantage of initiation formation of the extracellular matrix and synergistically controls the microstructure of the resultant mixture.”  Page 6, lines 27-29.  Specifically, Dye teaches that alginate “induces a calcium-independent co-precipitation reaction which provides the advantage of assisting with formation of a stable composition in the form of a gel.”  Page 7, lines 7-9.   Dye also teaches that alginate may be cross linked to fibrinogen.  See page 9, lines 9-11.  
It would have been prima facie obvious to one of ordinary skill in the art prior to effective filing date of the invention in view of the combination of Chen et al. and Dye to arrive the instant claims.  In this instance, one of ordinary skill in the art would find motivation to combine the references and would have a reasonable expectation of success in their combination because both references teach extracellular matrix compositions useful for tissue regeneration comprising crosslinkable components such as fibrogen and bulking agents such as alignate.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
	Regarding claim 8, Chen et al. teaches that the microbeads where placed on CPC then CPC used to cover the microbeads.  See page 2299, col. 1.  This would teach or suggest “wherein the calcium phase is deposited by biomimetic deposition.”  
	Regarding claim 69, Chen et al. teaches “CPC is a promising carrier for the injectable delivery of stem cells and growth factors in moderate load-bearing areas to induce bone regeneration.”  “The CPC pase can intimately adapt to complex shaped bone defects and bond to neighboring bone to form a functionalized interface.”  Page 2301.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 35-38, 43, 45, 46, 51-53, 62, 69, 70 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over of  Chen et al., Acta Biomaterialia 8 (2012) 2297-2306 in view of Dye (WO 2007/144644A2), as applied to claims 1-3, 6-8 and 69 in view of Garcia-Gareta et al., J. Mater. Sci:Mater Med (2013) 24:199-210.  
Teaching of Chen et al. and Dye are discussed above.
Regarding claim 9, Garcia-Gareta teaches that “calcium phosphate (CaP) ceramics have been shown to form a direct bond with bone tissue through formation of an apatite layer when used for bone substitution, augmentation and repair.  Therefore, by coating the surface of metal implants with a CaP layer a bioactive and osteoconductive surface can be created” (current claims 6 and 7).  Page 199, col. 2.   Garcia-Gareta et al. teaches CaP coatings were deposited by a biomimetic process.   Page 199, cols. 1 and 2.  Garcia-Gareta et al. discloses solutions comprising the claimed ions.  See page 200, col. 1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing to modify combination of Chen et al. and Dye by depositing a ceramic on a scaffold as taught by Garcia-Gareta et al.  The rationale for the conclusion of obviousness would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Chen et al. teaches the base components of alginate-fibrin microbeads depositing with ceramic paste, and Garcia-Gareta teaches a known method of depositing CaP ceramics to form a direct bond with bone tissue.  A skilled artisan motivated by the desire to improve upon or diversify the application of Chen et al. method and composition need only turn to the Garcia-Gareta et al. incorporate its method calcium phosphate ceramic treatment with the base composition of Chen et al. which would have rendered predictable results to one of ordinary skill in the art.  
Regarding claim 10, absent evidence to the contrary, Table 1 of Garcia-Gareta et al. discloses amounts of ions within the claimed ranges.  Alternatively, insofar as Garcia-Gareta et al. is determined not to disclose such ranges, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of ion claimed.
Regarding claims 35 and 36, Garcia-Gareta et al. teaches 24 hours. 
Regarding claim 43, Chen et al. teaches “calcium chloride cause the alginate to crosslink.”  Page 2299, col. 1.

Claims 46, 51-53, 62, 70 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over of  Chen et al., Acta Biomaterialia 8 (2012) 2297-2306, in view of  Dye (WO 2007/144644A2) and Garcia-Gareta et al., J. Mater. Sci:Mater Med (2013) 24:199-210 as applied to claims 1-3, 6-10, 35-38, 43, 45 and 69, and further in view of Dye (WO 2013/164635).
Teachings of Chen et al. and Garcia-Gareta et al. are discussed above.
Regarding claims 46, 51 and 52, Dye teaches sugar-acyl surfactants.  See page 1. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combination of Chen et al. and Garcia-Gareta et al. with the teachings of Dye.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   
Regarding claim 53, Dye teaches carbodiimide coupling agents.  See claim 23 of Dye.
Regarding claim 62, Dye teaches the claimed steps.  See claim 28 of Dye. 
Regarding claims 69 and 70, Dye teaches filling material for bone cavities. See page 3.   In vivo is presumed.
Regarding claim 77, Dye teaches the composition may be present as lyophilized mixture.  See page 10, lines 4-5. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618